Citation Nr: 1734806	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for residuals of hepatitis C. 

4.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during an April 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

In May 2016, the Board remanded the case for additional procedural and evidentiary development.  

In April 2017, June 2017, and July 2017, the Veteran submitted additional medical evidence pertinent to his claims.  Generally, the Board may not consider additional evidence not previously reviewed by the Agency of Original Jurisdiction (AOJ), unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2016).  However, he submitted waivers of initial AOJ review of this evidence in April 2017, June 2017, and July 2017.  


FINDINGS OF FACT

1.  The Veteran withdrew his claims of entitlement to service connection for PTSD and hypertension during an April 2017 Board hearing.  

2.  In a September 2006 decision, the Board denied the claim of entitlement to service connection for residuals of hepatitis C.  The Veteran initiated, but did not perfect, an appeal of that decision, and the decision became final. 

3.  Evidence associated with the claims file since the September 2006 Board decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of hepatitis C and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran had over 90 days of active wartime service and he is over 65 years old.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for PTSD and hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The September 2006 Board decision denying entitlement to service connection for residuals of hepatitis C is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

3.  As pertinent evidence received since the September 2006 Board decision is not new and material, the criteria for reopening the claim of entitlement to service connection for residuals of hepatitis C are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to nonservice-connected pension are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In May 2016, the Board remanded the case for the AOJ to schedule the Veteran for a Board videoconference hearing.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Withdrawal of Claims

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

The Veteran withdrew his claims of entitlement to service connection for PTSD and hypertension during the April 2017 Board videoconference hearing.  The Veteran's testimony and requests for withdrawal of these claims are located in a written Board hearing transcript.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review these claims and the claims are therefore dismissed.

Application to Reopen a Previously Denied Claim

The Veteran filed an application to reopen a previously denied claim of entitlement to service connection for residuals of hepatitis C.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a September 2006 decision, the Board denied the claim of entitlement to service connection for residuals of hepatitis C because it determined that this disorder was not caused by the Veteran's active duty service, i.e., the third element of service connection was not satisfied.  See 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Specifically, the record contained medical opinions from May 2005 and September 2005 VA examiners concluding that the Veteran's currently diagnosed hepatitis was not related to his acute hepatitis diagnosed in service.  Additionally, the record did not contain a competent countervailing medical opinion that related the Veteran's currently diagnosed hepatitis to his active duty service.  Thus, the Board denied his claim of entitlement to service connection.  The Veteran initiated, but did not perfect, an appeal to the United States Court of Veterans Appeals (Court), which dismissed his appeal in September 2007.  Thus, the September 2006 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the September 2006 Board decision, the Veteran has submitted additional evidence and contentions pertaining to this claim.  He filed an application to reopen a claim of entitlement to service connection in March 2007.  He testified during the April 2017 Board hearing that his current residuals of hepatitis C were causally related to his active duty service, to include an in-service diagnosis of hepatitis.  He also resubmitted copies of service treatment records showing a diagnosis of hepatitis in service, which were of record at the time of the September 2006 Board decision.  Additionally, he submitted numerous VA treatment records discussing the current symptomology and treatment for hepatitis C between August 2007 and November 2016.  Moreover, a June 2017 private progress note indicates that the Veteran told a doctor that he needed a second opinion to submit to VA to show a nexus between his current symptoms of hepatitis C and his in-service diagnosis of acute hepatitis of uncertain type in 1971.  While this doctor provided a physical and diagnostic evaluation of the Veteran's current symptoms, he did not provide a medical opinion finding a causal relationship between the Veteran's current symptoms and his active duty service.  

Overall, the medical records submitted after the September 2006 Board decision do not discuss the etiology of the Veteran's current residuals of hepatitis C or their relationship to his active duty service.  This evidence, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact-the nexus element of service connection-necessary to substantiate the residuals of hepatitis C claim and does not raise a reasonable possibility of substantiating this claim.  Thus, the claim of entitlement to service connection for residuals of hepatitis C is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Nonservice-Connected Pension Benefits

The Veteran contends, in essence, that his nonservice-connected hypertension, liver cirrhosis, residuals of hepatitis C, and certain neurological and joint disabilities preclude substantially gainful employment.  

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2016), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2016).  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17 (2016); see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C.A. § 1513(a) (West 2014); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2) (2016). 

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from January 1971 to January 1973.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3) (2016).  Additionally, the record shows that the Veteran is over 65 years of age; thus, he is presumed to be permanently and totally disabled for VA pension purposes.  See 38 U.S.C.A. § 1513(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2).
 
Given these reasons, and after affording the Veteran the benefit of the doubt, entitlement to nonservice-connected pension benefits is warranted; thus, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes, however, that evidence would be required to make a conclusive determination as to whether the Veteran exceeds the income level for the award of pension.


ORDER

The issue of entitlement to service connection for PTSD is dismissed. 

The issue of entitlement to service connection for hypertension is dismissed. 

The application to reopen a claim of entitlement to service connection for residuals of hepatitis C is denied.  

Nonservice-connected pension is granted.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


